Case 5:19-cv-01679-DFM Document 19 Filed 06/16/20 Page 1 of 7 Page ID #:917




                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION



JESUS H.,                                 Case No. ED CV 19-01679-DFM

          Plaintiff,                      MEMORANDUM OPINION AND
                                          ORDER
             v.

ANDREW M. SAUL, Commissioner
of Social Security,

          Defendant.



                               INTRODUCTION
      Jesus H. (“Plaintiff”) applied for Supplemental Security Income and
Disability Insurance Benefits on April 29, 2015, alleging disability beginning
December 31, 2013. See Dkt. 17, Administrative Record (“AR”) 187-96, 230.1
After being denied initially and on reconsideration, Plaintiff requested and
received a hearing before an Administrative Law Judge (“ALJ”) on March 30,
2018. See AR 35-55
      The ALJ issued an unfavorable decision on July 2, 2018. See AR 10-24.
The ALJ followed the five-step sequential evaluation process for determining

      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
Case 5:19-cv-01679-DFM Document 19 Filed 06/16/20 Page 2 of 7 Page ID #:918



whether an individual is disabled. At step one, the ALJ found that Plaintiff had
not engaged in substantial gainful activity since the application date. See AR
15-16. At step two, the ALJ determined that Plaintiff had the severe
impairments of “disorders of the neck, back, shoulders, and hips.” AR 16. At
step three, the ALJ determined that Plaintiff did not have an impairment or
combination of impairments that met or medically equaled one of the listed
impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. See AR 19.
      Before reaching step four, the ALJ determined that Plaintiff had the
residual functional capacity (“RFC”) to perform light work with some
additional limitations. See AR 19-23. At step four, the ALJ found that Plaintiff
could perform his past relevant work as a security guard (DOT 372.667-034)
and laboratory assistant (DOT 078.687-010). See AR 23. Accordingly, the ALJ
denied benefits. See AR 23-24.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 1-6. This action
followed. See Dkt. 1.
                              LEGAL STANDARD
      A district court will set aside a denial of Social Security benefits only
when the ALJ decision is “based on legal error or not supported by substantial
evidence in the record.” Benton ex rel. Benton v. Barnhart, 331 F.3d 1030,
1035 (9th Cir. 2003). “Substantial evidence means more than a mere scintilla,
but less than a preponderance. It means such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.” Desrosiers v. Sec’y of
Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988) (citations and
internal quotation marks omitted).




                                         2
Case 5:19-cv-01679-DFM Document 19 Filed 06/16/20 Page 3 of 7 Page ID #:919




                                   DISCUSSION
      The parties dispute whether the ALJ’s step-two finding that Plaintiff’s
mental impairments were non-severe was supported by substantial evidence
and free of legal error. See Dkt. 18, Joint Stipulation (“JS”) at 4.
      At step two, the ALJ must determine whether the claimant has a “severe
medically determinable physical or mental impairment” or combination of
impairments that lasted or was expected to last for a continuous period of at
least 12 months. 20 C.F.R. §§ 416.920(a)(ii), 416.909; see also Keyser v.
Comm’r Soc. Sec. Admin., 648 F.3d 721, 725 (9th Cir. 2011). Severe
impairments have more than a minimal effect on an individual’s ability to
perform basic work activities. See Webb v. Barnhart, 433 F.3d 683, 686-87 (9th
Cir. 2005). This inquiry is “a de minimis screening device to dispose of
groundless claims.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996). A
“finding of no disability at step two” may be affirmed where there is a “total
absence of objective evidence of severe medical impairment.” Webb, 433 F.3d
at 688.
      Here, the ALJ found that Plaintiff had the medically determinable
impairments of anxiety and depression with insomnia but concluded that these
impairments were not severe. See AR 17. In making this finding, the ALJ
considered the four broad functional areas for evaluating mental disorders,
known as the “paragraph B” criteria. See AR 18. The ALJ determined that
Plaintiff had “no limitation” in each of the four categories: (1) understanding,
remembering, or applying information; (2) interacting with others; (3)
concentrating, persisting, or maintaining pace; and (4) adapting or managing
oneself. Id.
      In reaching these conclusions, the ALJ gave “significant weight” to the
opinion of the non-examining state agency psychologist, Dr. Preston Davis.
See id. The ALJ found that Dr. Davis’s opinion was “reasonable and


                                         3
Case 5:19-cv-01679-DFM Document 19 Filed 06/16/20 Page 4 of 7 Page ID #:920



consistent with the record as a whole including the treatment records showing
rather conservative treatment for the claimant’s mental impairments,” as well
as “consistent with the claimant’s activities of daily living, including spending
time with his gravely ill mother and his stepfather, and completing household
chores including shopping.” AR 18.
      In contrast, the ALJ gave “less weight” to the opinion of an examining
workers’ compensation psychologist, Dr. Norman Reichwald. See id. The ALJ
found that Dr. Reichwald’s opinion, which noted “slight to moderate
impairments in mental functioning,” was “not consistent with the record as a
whole, including a minimal and conservative treatment of the claimant’s
mental impairments noted in the medical records of evidence.” Id. The ALJ
also noted that the evaluation was completed for the purposes of Plaintiff’s
workers’ compensation claim, “in which the definition of disability is not the
same as the Social Security disability case.” Id.
      The ALJ concluded that because “claimant’s medically determinable
mental impairments cause no more than ‘mild’ limitation in any of the
functional areas, they are nonsevere.” Id. (citing 20 C.F.R. §§ 404.1520a(d)(1),
416.920a(d)(1) (“If we rate the degrees of your limitation as ‘none’ or ‘mild,’
we will generally conclude that your impairment(s) is not severe, unless the
evidence otherwise indicates that there is more than a minimal limitation in
your ability to do basic work activities.”)).
      Plaintiff contends that the ALJ erred in discounting Dr. Reichwald’s
opinion. See JS at 6-10. As noted above, Dr. Reichwald opined that Plaintiff
had “slight to moderate” impairments in mental functioning, AR 778, which
translates to “noticeable to marked” impairments. Cal. Code Regs., tit. 8, § 43.
Because Dr. Reichwald’s opinion was contradicted, the ALJ could reject it
with “specific and legitimate reasons that are supported by substantial evidence



                                         4
Case 5:19-cv-01679-DFM Document 19 Filed 06/16/20 Page 5 of 7 Page ID #:921



in the record.” Carmickle v. Comm’r of SSA, 533 F.3d 1155, 1164 (9th Cir.
2008) (citation omitted).
      The ALJ primarily discredited Dr. Reichwald’s opinion because it was
inconsistent with the “minimal and conservative treatment of the claimant’s
mental impairments noted in the medical records of evidence.” AR 18. “[A]n
ALJ may discredit treating physicians’ opinions that are conclusory, brief, and
unsupported by the record as a whole.” Batson v. Comm’r of SSA, 359 F.3d
1190, 1195 (9th Cir. 2004).
      Plaintiff argues that the medical record indicates that he receives
counseling and takes psychiatric medication, a level of treatment consistent
with Dr. Reichwald’s opinion and the presence of a severe mental impairment.
See JS at 8. In support, Plaintiff cites Delores A. v. Berryhill, No. 17-254, 2019
WL 1330314 (C.D. Cal. Mar. 25, 2019), in which the court found that the ALJ
erred in discounting claimant’s treating physician’s opinion as “inconsistent
with the conservative treatment,” where the record showed that claimant
attended monthly psychiatric sessions and was treated with several
psychotropic medications. Id. at *6.
      Here, by contrast, the medical record shows minimal and inconsistent
treatment for Plaintiff’s mental impairments. Indeed, other than Dr.
Reichwald’s February 2015 evaluation in connection with Plaintiff’s workers’
compensation claim, the record consists of a few pages of treatment notes from
San Bernardino County Department of Behavior Health dated December 2017
and January 2018. See AR 552-67. In his December 2017 visit, Plaintiff stated
that, among other things, he had racing thoughts, anger, mood swings,
anxiety, and was experiencing panic attacks, but nevertheless declined case
management and therapy. See AR 563. It does not appear that Plaintiff
returned for any follow-up visits. And although Plaintiff testified at the hearing
that he received counseling and therapy for his mental impairments, the


                                        5
Case 5:19-cv-01679-DFM Document 19 Filed 06/16/20 Page 6 of 7 Page ID #:922



medical record does not corroborate that testimony. See Malloy v. Colvin, 664
F. App’x 638, 641 (9th Cir. 2016) (upholding ALJ finding that mental
impairment was not severe where “record showed minimal and inconsistent
treatment for any psychological symptoms Malloy may have experienced”)
(internal quotation marks omitted); Lasich v. Astrue, 252 F. App’x 823, 825
(9th Cir. 2007) (same, where claimant “provided little evidence of significant
psychiatric or psychological findings demonstrating severe mental impairment
and had not been regularly treated by a licensed psychologist or psychiatrist or
received regular mental health counseling or therapy”).
      The ALJ’s finding of minimal and conservative treatment is also
supported by the medical records summarized by Dr. Davis. On January 8,
2016, Dr. Davis reviewed Plaintiff’s medical records and concluded that his
mental impairments were non-severe. See AR 82-83. Dr. Davis correctly noted
that Plaintiff did not allege any psychological symptoms or limitations in the
disability report form. See AR 82. On that form, Plaintiff listed “Problems with
back, shoulders and neck” in response to the question asking him to “List all of
the physical and mental conditions (including emotional or learning problems)
that limit your ability to work.” AR 230. Nor did Plaintiff describe any
psychological limitations in the July 2015 exertion questionnaire or at the
hearing. See AR 47-49, 236-38. As Plaintiff concedes, reports of a
nonexamining physician, such as Dr. Davis, “may serve as substantial
evidence when they are supported by other evidence in the record and are
consistent with it.” Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995); see
also Wennet v. Saul, 777 F. App’x 875, 878 (9th Cir. 2019) (“[The treating
physician’s] opinion was inconsistent with [the nontreating, nonexamining]
opinion, which constitutes substantial evidence because it was supported by
other evidence in the record.”). Dr. Davis’s opinion was supported by other
evidence in the record and consistent with it.


                                        6
Case 5:19-cv-01679-DFM Document 19 Filed 06/16/20 Page 7 of 7 Page ID #:923



      Accordingly, substantial evidence supports the ALJ’s finding that
Plaintiff did not have a severe mental impairment.
                                CONCLUSION
      The decision is the Social Security Commission is affirmed and this case
is dismissed with prejudice.
      IT IS SO ORDERED.


Date: June 16, 2020                       ___________________________
                                          DOUGLAS F. McCORMICK
                                          United States Magistrate Judge




                                      7
